RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0262-20

J.A.M.,1

          Plaintiff-Appellant,

v.

S.J.G.,

     Defendant-Respondent.
_________________________

                   Argued September 29, 2021 – Decided October 25, 2021

                   Before Judges Whipple, Geiger, and Susswein.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Hunterdon County,
                   Docket No. FM-10-0286-19.

                   Jared A. Geist argued the cause for appellant.

                   Daniel B. Tune argued the cause for respondent
                   (Martin & Tune, LLC, attorneys; Daniel B. Tune, of
                   counsel and on the brief).

PER CURIAM

1
  We use initials to protect the victim of domestic violence. See R. 1:38-
3(d)(10).
      Plaintiff J.A.M. appeals from an August 13, 2020 Family Part post-

dissolution order which granted, in part, and denied, in part, cross-motions to

reconsider child support, custody and parenting time, distribution of assets,

and various other calculations from the June 29, 2020 Dual Judgment of

Divorce and Final Judgment After Trial (JOD) between plaintiff and defendant

S.J.G. Neither party appealed the JOD.

      Plaintiff and defendant were married on April 25, 2015, and share a son.

In December 2018, plaintiff secured a final restraining order (FRO) against

defendant after an incident of domestic violence, leading to the filing of cross -

complaints for divorce. On September 26, 2019, the court issued a pendente

lite order that defendant

            provide 50% of her 401k to [p]laintiff's attorney
            immediately . . . . [Defendant] shall immediately
            contact the appropriate entity to liquidate and divide
            the net amount with [plaintiff]. The parties shall use
            these monies first to pay the experts (or reimburse the
            party who is documented to have paid the experts) and
            then to pay counsel.

      On November 18, 2019, the court issued another order after defendant

did not liquidate her 401(k) account and did not "provide [p]laintiff with 50%

of her 401(k) after the experts are paid . . . ." The motion court instead ordered



                                                                           A-0262-20
                                       2
defendant to divide the funds "as soon as it becomes practicable for the

[qualified domestic relations order (QDRO)] to be issued."

      The case was tried before a different judge, who entered the JOD on

June 29, 2020, addressing on the record the issues of custody, parenting time,

alimony, child support, and equitable distribution of assets and debts. It also

ordered that defendant's 401(k) would remain defendant's sole property, not

subject to reallocation.

      On July 13, 2020, defendant filed a motion for reconsideration of the

JOD, asking, in pertinent part, that the court reconsider calculation of the child

support guidelines to include alimony paid to plaintiff and for modification of

parenting time. Defendant contended the court erred in using an incorrect

parenting guideline worksheet, and she presented a modified sole parenting

guidelines worksheet that proposed increasing plaintiff's child support

obligation to defendant from $10 to $156 per week. Defendant also asked the

court to alter the parenting plan to modify the hours of the Wednesday dinner

visit. Plaintiff filed an untimely cross-motion asking to be designated the

parent of primary residence (PPR), for modification of parenting time and

child support, adjustment of her imputed income from $60,000 to $25,000, and

disbursement of $24,926 from defendant's 401(k).


                                                                           A-0262-20
                                       3
      On August 13, 2020, the court issued an order modifying and

recalculating child support to account for plaintiff's two other dependents.

This recalculation of overnights, alimony, and change in the child support

guidelines worksheet—from "shared" to "sole" parenting—resulted in an

increase in child support payable to defendant from $10 to $156 per week.

      The court denied both parties' requests for modification of parenting

time and denied plaintiff's request that she receive $24,926 out of defendant's

401(k). Plaintiff's request for reduction of her imputed income from $60,000

to $25,000 was also denied. Plaintiff appealed.

      Rule 4:49-2 addresses a party's motion to alter or amend a judgment or

order. It states that:

             [A] motion for rehearing or reconsideration seeking to
             alter or amend a judgment or order shall be served not
             later than [twenty] days after service of the judgment
             or order upon all parties by the party obtaining it. The
             motion shall state with specificity the basis on which
             it is made, including a statement of the matters or
             controlling decisions which counsel believes the court
             has overlooked or as to which it has erred, and shall
             have annexed thereto a copy of the judgment or order
             sought to be reconsidered and a copy of the court's
             corresponding written opinion, if any.




                                                                        A-0262-20
                                       4
              [R. 4:49-2.]2

      A decision to reconsider an order must be exercised in the interests of

justice. D'Atria v. D'Atria, 242 N.J. Super. 392, 401 (Ch. Div. 1990) (citing

Johnson v. Cyklop Strapping Corp., 220 N.J. Super. 250, 257, 263 (App. Div.

1987)). We will not reverse a trial court's decision on imputed income and

alimony unless the trial court "abused its discretion, failed to consider

controlling legal principles or made findings inconsistent with or unsupported

by competent evidence." Storey v. Storey, 373 N.J. Super. 464, 479 (App.

Div. 2004).

      We overturn a trial court's denial of a motion for reconsideration only in

the event the court abused its discretion. Marinelli v. Mitts & Merrill, 303 N.J.

Super. 61, 77 (App. Div. 1997). In determining whether abuse of discretion

has occurred, we note that "[a] litigant should not seek reconsideration merely

because of dissatisfaction with a decision of the [c]ourt." D'Atria, 242 N.J.

Super. at 401.



2
  The judge in his Statement of Reasons explained that he would not consider
requests for reconsideration in plaintiff's cross-motion that did not "relate back
to defendant's motion" because plaintiff had filed her cross-motion out of time.
In doing so, the court nevertheless amplified the original order on its merits.
We accordingly evaluate the trial judge's decisions to the same extent, as they
relate to defendant's timely filed motion for reconsideration. See R. 1:6-3(b).
                                                                           A-0262-20
                                       5
      Plaintiff argues on appeal that the court erred because it did not

reconsider reallocation of parenting time between the parties and that the trial

court applied an incorrect legal analysis and did not account for the child's best

interests. Plaintiff also argues that under N.J.S.A. 9:2-4(c), the trial court did

not properly consider the FRO against defendant. Without citing to case law or

a specific statute, plaintiff asserts that "[i]n the domestic violence statute , there

is a presumption that the abused should get custody."             This argument is

unavailing.

      The record establishes that the court properly set forth its findings under

all fourteen N.J.S.A. 9:2-4(c) factors in the underlying oral record and in his

June 29, 2020 written decision accompanying the JOD. The court's August 13,

2020 Order Reconsidering Child Support addressed the parties' parenting plan,

granted defendant's request to recalculate child support, and denied both

parties' various other requests.

      Plaintiff did not appeal the JOD; nevertheless, she argues that the trial

court abused its discretion in transferring primary physical custody of the child

to defendant during the school year. Here, the court placed findings on the

record and in a written statement, which fully explained its reasoning

regarding custody. The JOD ordered joint custody with defendant as the PPR


                                                                              A-0262-20
                                         6
and plaintiff as parent of alternate residence. Plaintiff asserts no reason why

the trial court's denial of her request for reconsideration constitutes an abuse of

discretion other than her dissatisfaction with the original determination. The

court denied both parties' requests to reconsider the parenting time during the

school year, stating that "[t]he parties are free to expand and modify parenting

time arrangements in the best interests of the child." This reflects the degree

of flexibility and practicality the court encouraged in the JOD regarding how

joint parenting would be effectuated within the best interests of the child

framework.

      Next, we reject the assertion that the trial court did not account for the

parties' history of domestic violence. The Prevention of Domestic Violence

Act (PDVA) mandates that at an FRO hearing, the Family Part must consider

the victim's safety "in determining custody and parenting time . . . ." N.J.S.A.

2C:25-29(a)(5). In addition, "the court shall presume that the best interests of

the child are served by an award of custody to the non-abusive parent."

N.J.S.A. 2C:25-29(b)(11).

      Defendant argues that this presumption applies only in actions involving

the PDVA—not a resulting divorce trial itself.        We agree.    "The DV Act

applies the presumption only in 'proceedings in which complaints for


                                                                            A-0262-20
                                       7
restraining orders have been filed.'" R.K. v. F.K., 437 N.J. Super. 58, 64 (App.

Div. 2014) (quoting N.J.S.A. 2C:25-29(b)). This court further noted in R.K.

that the presumption has been applied "only in appeals from initial FROs." Id.

at 64-65. Therefore, the presumption for custody with plaintiff does not arise

in this divorce action.

      We stated in Grover v. Terlaje, 379 N.J. Super. 400 (2005), that this

"presumption weakens as time passes without any conduct which can be said

to jeopardize the 'non-abusive spouse' or the child." Id. at 407. This court

decided in Grover that the provisions of a final JOD, including specific

custody arrangements, are left "to the sound discretion of the trial court." Id.

at 407-08 (quoting Nufrio v. Nufrio, 341 N.J. Super. 548, 555 (App. Div.

2001)).

      Here, while the full details of the underlying FRO trial are not included

in the record, the domestic violence history between the parties was thoroughly

discussed in the court's June 29, 2020 oral decision at the conclusion of trial.

The trial court made extensive factual findings regarding the parties' history of

domestic violence, and it did not abuse its discretion or fail to take this into

account in its custody decision. We discern no reason to revisit the court's

determination on custody of the child.


                                                                          A-0262-20
                                         8
      We also reject plaintiff's argument here that "[e]quality in treatment for

the [one parent] should not be obtained by requiring the [other parent] to pay

an inappropriately high level of support for [the] child[]." Harte v. Hand, 433

N.J. Super. 457, 462 (App. Div. 2013). The court must apply the child support

guidelines when it calculates or modifies child support. Ibid. "The 'guidelines

may be modified or disregarded by the court only where a good cause is

shown.'" Ibid. (quoting R. 5:6A). Although the JOD is not under review in

this appeal, we discuss it to explain the actions taken by the court in granting

in part and denying in part the prayers for relief in the reconsideration motion.

      When the court calculates the amount of child support that must be paid

by a supporting parent, N.J.S.A. 2A:34-23(a) requires the trial judge to

consider these factors:

            (1) Needs of the child;
            (2) Standard of living and economic circumstances
            of each parent;
            (3) All sources of income and assets of each parent;
            (4) Earning ability of each parent, including
            educational background, training, employment skills,
            work experience, custodial responsibility for children
            including the cost of providing child care and the
            length of time and cost of each parent to obtain
            training or experience for appropriate employment;
            (5) Need and capacity of the child for education,
            including higher education;
            (6) Age and health of the child and each parent;
            (7) Income, assets and earning ability of the child;

                                                                           A-0262-20
                                       9
            (8) Responsibility of the parents for the court-
            ordered support of others;
            (9) Reasonable debts and liabilities of each child
            and parent; and
            (10) Any other factors the court may deem relevant.

            [N.J.S.A. 2A:34-23(a).]

      In awarding child support, "[i]mputation of income is left to the sound

discretion of the trial judge based on the evidence presented." Sternesky v.

Salcie-Sternesky, 396 N.J. Super. 290, 307-08 (App. Div. 2007) (citing Tash v.

Tash, 353 N.J. Super 94, 99-100 (App. Div. 2002)).

      "The trial court has substantial discretion in making a child support

award. If consistent with the law, such an award will not be disturbed unless it

is manifestly unreasonable, arbitrary, or clearly contrary to reason or to other

evidence, or the result of whim or caprice." Jacoby v. Jacoby, 427 N.J. Super.

109, 116 (App. Div. 2012) (quoting Foust v. Glaser, 340 N.J. Super. 312, 315-

16 (App. Div. 2001)).     "'Of course, the exercise of this discretion is not

limitless[,]' and remains guided by the law and principles of equity." Ibid.

(quoting Steneken v. Steneken, 367 N.J. Super. 427, 434 (App. Div. 2004)).

"An abuse of discretion 'arises when a decision is "made without a rational

explanation, inexplicably departed from established policies, or rested on an

impermissible basis."'" Ibid. (quoting Flagg v. Essex Cnty. Prosecutor, 171


                                                                         A-0262-20
                                      10
N.J. 561, 571 (2002)) (quoting Achacoso-Sanchez v. Immigration &

Naturalization Serv., 779 F.2d 1260, 1265 (7th Cir. 1985)). "[W]e note we are

not bound by '[a] trial court's interpretation of the law' and do not defer to le gal

consequences drawn from established facts." Id. at 116-17 (quoting Manalapan

Realty, L.P., v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995))

(alteration in original).

      In reaching his final decision after trial, the trial judge specifically

considered several of the factors in N.J.S.A. 2A:34-23(a). The judge reviewed

the parties' debt and both parties' income; in addition, he took these factors

into account when calculating alimony. He also considered plaintiff's own

testimony in the divorce trial as to how much she would be able to earn after

her newly acquired civil service qualification. The motion record does not

demonstrate that the trial court's conclusion plaintiff would be able to earn

$60,000 was based on a failure to consider controlling legal principles. The

court similarly did not rest upon findings inconsistent with or unsupported by




                                                                             A-0262-20
                                       11
competent evidence. Thus, we do not consider it an abuse of discretion for the

court to deny plaintiff's request to lower her imputed income to $25,000. 3

      In the JOD, the court had calculated plaintiff's imputed income as

$60,000, and the court had ordered plaintiff to pay defendant $10 per week in

child support. The shared-parenting Child Support Guidelines Worksheet was

attached to that order; the $10 calculation was based on plaintiff having 108

overnights, and therefore 29.6% of overnights per week.

      Upon reconsideration, the trial court granted plaintiff's request to modify

the child support calculation to include her two other dependent children. The

judge also granted defendant's request to reconsider child support to include

alimony payments to plaintiff.      The court also reviewed its calculation of

overnights and found that plaintiff had 103 overnights, not 108. The judge

reasoned that he mistakenly used the shared-parenting worksheet rather than

the 'sole' worksheet during the initial calculation of child support.

      The sole-parenting worksheet "shall" be used when there is "shared

parenting (PAR Time) below the substantial equivalent of two or more


3
   Plaintiff asserts, with no supporting evidence, that "it must be noted that
[she] did not testify that she could get work in this pay range—she even said
she was not sure." Again, the record before this panel only includes the trial
judge's decision, which references plaintiff's testimony that she would be able
to earn $60,000.
                                                                          A-0262-20
                                      12
overnights per week (28% of overnights) . . . ." Pressler & Verniero, Use of

the Child Support Guidelines, Appendix IX-B, at 1144 (2021). The "shared"

worksheet "shall be used if the Parent of Alternate Residence has the child for

the substantial equivalent of two or more overnights per week, excluding

extended PAR Time (e.g., vacations) and has shown that separate living

accommodations for the child are provided in the alternate household . . . ."

Id. at 1144-45.4

      Plaintiff argues the trial court erred using the sole-parenting worksheet

because of "the 2/3 and 1/3 parenting time arrangement ordered." Plaintiff has

been designated the parent of alternate residence and was granted 103

overnights in 2021. This amounts to plaintiff having 28.2% of 365 overnights

total in 2021.

      The trial judge stated in his reconsideration order that he "mistakenly

selected the 'shared' worksheet option, which is generally used for 50/50 split

parenting situations, rather than the 'sole' worksheet option during the initial

calculation of child support."




4
  The sole-parenting instructions define the "substantial equivalent" of two or
more overnights per week as 28%, id. at 1144, whereas two out of seven
equals 28.6%. Plaintiff was granted 28.2%.
                                                                         A-0262-20
                                     13
      The judge's observation of the shared-parenting worksheet is not

accurate and may call for a different result. Plaintiff has 28.2% of overnights,

which is more than 28% of overnights, cited above as the substantial

equivalent of two or more overnights per week. Two overnights per week,

however, equals 28.6% of overnights. Because the trial judge did not provide

a full explanation for why he chose to use the sole-parenting worksheet, we are

constrained to remand for the trial judge to evaluate which worksheet is most

appropriate; include a rationale for that decision; and recalculate the child

support if necessary, reviewing the testimony from trial as to what living

arrangements are provided for the child at plaintiff's residence.

      Finally, we reject plaintiff's argument that the court erred in denying

distribution of defendant's 401(k) funds. The trial court "has broad discretion

. . . in allocating assets subject to equitable distribution." Clark v. Clark, 429

N.J. Super. 61, 71 (App. Div. 2012). Plaintiff contends that the trial court

overlooked a previous order for defendant to divide and disburse her 401(k)

account and argues that the court did not conduct proper analysis under

N.J.S.A. 2A:34-23 to determine appropriate equitable distribution.

      The judge explained in his written support of the reconsideration order

that in the underlying divorce action, he determined that "this is not an


                                                                           A-0262-20
                                      14
equitable distribution of asset case. This is an equitable distribution of debt

case. There really isn't anything left." He further noted that the parties had

"around [$]100,000" in debts and liabilities, of which the court allocated 75%

to defendant and 25% to plaintiff.

      Plaintiff argues the trial judge was required to enforce the prior judge's

pendente lite order that stated the 401(k) could not be liquidated until the

entrance of a QDRO (i.e., until final divorce judgment). However, the trial

court found that the 401(k) "was previously [de facto] distributed pendente

lite, and I'm going to award the balance of that asset to [defendant]." In the

trial court's written decision on the JOD, he stated that "[t]he marital portion of

defendant's Vanguard 401k was previously distributed pendente lite. The court

will not reallocate it. As such, this 401k account is defendant's sole property."

      In its written decision on reconsideration, the court reiterated that it had

"saddled defendant with 75% of the parties' considerable debt, much of it at

the insistence of plaintiff, and it would be grossly inequitable to award any

portion of defendant's 401k to plaintiff under these circumstances."

      Plaintiff has not shown an abuse of the court's discretion in its denial of

her request to reconsider the division of the 401(k).

      Affirmed in part; remanded for re-evaluation of the appropriate child


                                                                            A-0262-20
                                      15
support worksheet to use consistent with this opinion.   We do not retain

jurisdiction.




                                                                   A-0262-20
                                  16